RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3220-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MICHAEL P. KNIGHT,
a/k/a JAMAL GREEN,
RASHAD GREEN, JOSEPH
LITTLE, and MICHAEL ROSS,

     Defendant-Appellant.
___________________________

                   Submitted June 7, 2022 – Decided July 27, 2022

                   Before Judges Fisher and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Accusation No. 17-12-
                   1124.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen Ann Lodeserto, Designated Counsel,
                   on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (David M. Liston, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

        Defendant, Michael P. Knight, appeals the denial without an evidentiary

hearing of his motion for post-conviction relief (PCR). He alleges that he

received ineffective assistance of counsel in that he was not properly advised of

his exposure at sentencing, and his counsel failed to present certain medical

information about him to the sentencing court which could have been applicable

to mitigating factor four. We reject defendant's claims and affirm.

                                         I.

        On May 4, 2016, in New Brunswick, defendant encountered P.S. 1 and

dragged her a distance to a secluded area in a college campus and sexually

assaulted her. Passers-by heard P.S. screaming for help and chased defendant

away. One of the passers-by pursued defendant and called police with a detailed

description. The record shows P.S. was discovered lying motionless on the

ground, with her face severely beaten and covered in blood. Her pants and

undergarments had been pulled down. As a result of the assault, P.S. suffered

numerous injuries including a broken jaw, broken teeth, broken orbital sockets,

and abrasions to her hands and knees. She had been digitally penetrated.




1
    We use initials to protect the privacy of the victims pursuant to Rule 1:38-3.
                                                                             A-3220-20
                                         2
      The police investigated, reviewing surveillance footage of the area, taking

DNA samples from P.S.'s fingernails, and interviewing multiple witnesses. As

a result of the investigation, defendant was taken into custody on May 14, 2016.

      Defendant was indicted on multiple charges, including: four counts of

first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(3), (6), and (7); one

count of first-degree kidnapping, N.J.S.A. 2C:13-1(b); one count of second-

degree aggravated assault, N.J.S.A. 2C:12-1(b)(1); one count of third-degree

criminal sexual contact, N.J.S.A. 2C:14-3(a); one count of third-degree

endangering an injured victim, N.J.S.A. 2C:12-1.2; and one count of third-

degree terroristic threats, N.J.S.A. 2C:12-3(a).

      Defendant pled guilty to one count of first-degree aggravated sexual

assault and one count of first-degree kidnapping.

      At the plea hearing, the trial court reviewed the terms of the agreement

with defendant. Defendant acknowledged that he faced a potential maximum

exposure of fifty-years on the aggravated assault and kidnapping charges alone,

not including the remaining charges which the State proposed to dismiss as part

of the plea. Defendant informed the court that, in return for his plea of guilty

on the two charges, he understood the State would recommend a lesser sentence

of twenty-two years on the kidnapping charge with a concurrent fifteen years on


                                                                           A-3220-20
                                        3
the sexual assault, subject to Megan's Law penalties and parole supervision for

life. Defendant then testified to a detailed factual basis, admitting to both

crimes.   During the hearing, the court conducted a thorough voir dire of

defendant:

             THE COURT: . . . you went over the plea form . . .
             with . . . your lawyer; is that correct?

             DEFENDANT: Yes.

             THE COURT: Okay. And [did] he answer[] any
             questions you had about the plea form? He answered
             all your questions?

             DEFENDANT: Yeah.

             THE COURT: [A]re all your responses on the plea
             form truthful?

             DEFENDANT: Yes.

             THE COURT:           Are you       satisfied   with   the
             representation of counsel?

             DEFENDANT: Yes.

             The COURT: [W]hen you went over this plea form
             with your lawyer, did you put your initials at the bottom
             of each page?

             DEFENDANT: Yes.

             THE COURT: Did you sign the last page?

             DEFENDANT: Yes.

                                                                         A-3220-20
                                        4
      On May 18, 2018, the court sentenced defendant in accordance with the

plea agreement. Defendant filed a direct appeal, challenging only his sentence,

and we affirmed. The Supreme Court denied defendant’s petition for

certification. Defendant moved for PCR before the same judge that took the

plea and imposed the sentence. The court denied the application without a

hearing. Defendant appeals, arguing:

            POINT ONE

            THE PCR COURT ERRED IN DENYING MR.
            KNIGHT AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM PRIOR COUNSEL
            J.D. EXPLAINING WHY HE FAILED TO PRESENT
            MITIGATING EVIDENCE TO THE COURT ON
            BEHALF OF MR. KNIGHT AT SENTENCING.

            POINT TWO

            THE PCR COURT ERRED IN DENYING MR.
            KNIGHT AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM PRIOR COUNSEL
            J.D. EXPLAINING WHY HE FAILED TO
            ACCURATELY RELAY THE TERMS OF THE PLEA
            OFFER TO MR. KNIGHT.

                                       II.

      We use a de novo standard of review when a PCR court does not conduct

an evidentiary hearing. State v. Blake, 444 N.J. Super. 285, 294 (App. Div.

2016) (citing State v Harris, 181 N.J. 391, 421 (2004)). When petitioning for


                                                                         A-3220-20
                                       5
PCR, a defendant must establish he is entitled to "PCR by a preponderance of

the evidence." State v. O'Donnell, 435 N.J. Super. 351, 370 (App. Div. 2014)

(quoting State v. Preciose, 129 N.J. 451, 459 (1992)).

      We analyze ineffective assistance of counsel claims using the two-prong

test established by the Supreme Court in Strickland v. Washington, 466 U.S.

668 (1984). See Preciose, 129 N.J. at 463; see also State v. Fritz, 105 N.J. 42,

58 (1987). The first prong of the Strickland test requires a defendant to establish

counsel's performance was deficient. Preciose, 129 N.J. at 463. "The second,

and far more difficult, prong is whether there exists 'a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different.'" Id. at 463-64 (quoting Strickland, 466 U.S. at 694).

      There exists a strong presumption that counsel rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment. Strickland, 466 U.S. at 689. Further, because prejudice

is not presumed, defendant must demonstrate how specific errors by counsel

undermined the reliability of the proceeding. State v. Drisco, 355 N.J. Super

283, 289-90 (App. Div. 2002) (citing United States v. Cronic, 466 U.S. 648, 659

n.26 (1984)).




                                                                             A-3220-20
                                        6
                                      III.

      We consider defendant's plea argument first. He argues his counsel misled

him regarding sentence exposure, and that counsel failed to accurately relay the

terms of the plea offer to him prior to pleading guilty, advising him he would

receive a sentence of ten years subject to NERA. He further argued that Megan's

Law was not fully explained to him.          We find no merit in this argument.

"[M]erely raising a claim for PCR does not entitle one to an evidentiary

hearing." State v. L.G.-M., 462 N.J. Super. 357, 364 (App. Div. 2020). The

record shows defendant understood his maximum sentencing exposure as well

as the real-time consequences of his actual sentence:

            THE COURT: All right. You understand that absent
            this plea agreement you face up to twenty years in
            prison on the aggravated sexual assault and -- thirty
            years on the kidnapping, for a total of fifty years in
            prison; you understand that?

            DEFENDANT: Yes.

            THE COURT: That’s just on these two charges that
            you’re pleading guilty to. [T]he plea bargain here . . .
            will result in the dismissal of all the remaining counts
            in both the accusation and the indictment. And[] the
            State’s going to recommend at sentencing that . . . I
            sentence you to twenty-two years in prison . . . subject
            to the . . . parole ineligibility period of eight[y]-five
            percent . . . pursuant to No Early Release Act. And, on
            the aggravated assault . . . aggravated sexual assault I
            sentence you to fifteen years in prison with an eighty-

                                                                          A-3220-20
                                       7
               five percent period of parole ineligibility, . . . pursuant
               to the No Early Release Act, concurrent. Which means
               that you’re looking at a maximum of twenty-two years
               in prison and you’d have to serve eighty-five percent of
               that time before you’re eligible for parole. Do you
               understand that?

               DEFENDANT: Yes.

               THE COURT: It also . . . it’s also conditioned on you
               having no contact with the victim, paying restitution
               . . . and . . . and you’d be subject to Megan’s Law and
               parole supervision for life; you understand that?

               DEFENDANT: Yes.

         When we weigh defendant's self-serving statement that his counsel did not

accurately inform him of his sentencing exposure against the crystal-clear

colloquy between the defendant and the court, we find defendant failed to show

by a preponderance of the evidence that he met the first prong of Strickland.

Preciose, 129 N.J. at 463. For completion, we note defendant falls far short as

to the second prong of Strickland. Defendant cannot show the result would have

been different but for the error alleged. Id. at 463-64. Even if defendant was

misinformed by his counsel, any extant confusion was quickly corrected by the

court.

         Defendant next argues he was denied effective legal assistance because

his counsel presented minimal arguments in mitigation of his actions at


                                                                             A-3220-20
                                           8
sentencing. Defendant contends that he was diagnosed as schizophrenic and

emotionally disturbed, with a history of alcohol, marijuana, and ecstasy use , and

had received various treatments. He asserts that this information along with the

pertinent medical records should have been presented to the sentencing court as

mitigating factors. We are not persuaded.

      The record shows the sentencing court possessed this very information in

the form of defendant's presentence report, and it was aware of defendant's

mental health issues. The presentencing report contains detailed information

regarding defendant's mental and emotional health history, current behavioral

challenges, and recommended treatment.         Like the PCR court, we are not

persuaded that additional medical records on the same health history would have

impacted defendant's sentence. 2 This argument fails to meet the first prong of

Strickland. Preciose, 129 N.J. at 463. But even if we deemed trial counsel

ineffective for not producing certain records, defendant cannot show prejudice

in light of defendant's extensive history in the presentence report. Id. at 463-64.

      In sum, defendant has failed to draw the required nexus between "specific

errors of counsel" he has alleged and any harm to the reliability of his trial.


2
   The PCR court noted that while defendant argued that his trial counsel was
ineffective for failing to present certain medical records at sentencing, defendant
failed to present those medical records at the PCR hearing.
                                                                             A-3220-20
                                        9
Drisco, 355 N.J. Super. at 290 (citing Cronic, 466 U.S. at 659 n.26). No

evidentiary hearing is merited.

      Affirmed.




                                                                  A-3220-20
                                  10